Citation Nr: 0217591
Decision Date: 12/05/02	Archive Date: 02/07/03

DOCKET NO. 02-08 721               DATE DEC 05, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an effective date earlier than March 5, 2001, for a
grant of a total disability evaluation based on individual
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating derision in August 2001 by the Muskogee, Oklahoma,
Regional Office (RO) of the Department of Veterans Affairs (VA).

FINDINGS OF FACT

1. On March 21, 2000, the veteran filed a claim for TDIU.

2. As of March 5, 2001, the veteran's service-connected conditions,
in particular his back condition, were of such severity as to
render him unemployable. That is the date as of which he met the
schedular criteria for a grant of TDIU.

3. None of the veteran's service-connected disorders present an
exceptional or unusual disability picture.

CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than March
5, 2001, for the grant of TDIU. 38 U.S.C.A. 51 10(b)(2) (West 1991
& Supp. 2002); 38 C.F.R. 3.400(o) and (q)(1)(i), 4.16 (2002).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Assist

VA has a duty to assist the veteran in the development of facts
pertinent to his claim. There has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law
redefines the obligations of VA with respect to the duty to assist
and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

First, VA has a duty to notify the veteran and his representative
of any information and evidence needed to substantiate and complete
a claim. 38 U.S.C.A. 5102 and 5103 (West Supp. 2001); 38 C.F.R.
3.159(b) (2002). Information means non-evidentiary facts, such as
the veteran's address and Social Security number or the name and
address of a medical care provider who may have evidence pertinent
to the claim. 38 C.F.R. 3.159(a)(5) (2002). Second, VA has a duty
to assist the veteran in obtaining evidence necessary to
substantiate the claim. 38 U.S.C.A, 5103A (West Supp. 2001); 38
C.F.R. 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 7, 114 Stat. 2096, 2099 (2000). See
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). As discussed
below, the Board finds that the recent changes in the law brought
about by the enactment of the VCAA do not have any effect on the
veteran's claim for an earlier effective date. The RO did consider
the VCAA and give the veteran notice of this law in the May 2002
Statement of the Case (SOC). As discussed below, VA has fulfilled
its duties to inform and assist the veteran on this claim.

3 -

The Board finds that VA has done everything reasonably possible to
assist the appellant. In the circumstances of this case, additional
efforts to assist the appellant in accordance with the VCAA would
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,
546 (1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided). VA has
satisfied its duties to inform and assist the veteran in this case.
Further development and further expending of VA's resources is not
warranted.

B. Factual Background

On March 21, 2000, the veteran filed VA Form 21-8940, Veteran's
Application for Increased Compensation Based on Unemployability. On
that claim form, he stated that he had been working as a self-
employed barber until June 1999, when he became precluded from
following a substantially gainful occupation by reason of foot,
knee, and back disabilities. At that time, the veteran was service
connected for a left foot disability, evaluated as 20 percent
disabling, and a left knee disable also evaluated as 20 percent
disabling. His combined service connected rating was 40 percent.
Also on March 21, 2000, the veteran filed a claim of entitlement to
service connection for a back disability as secondary to his
service connected foot and knee disabilities.

In April 2000, a statement was received from a private physician in
which he reported that the veteran had a back disability and opined
that the veteran's back disability was secondary to his foot and
knee disabilities.

5 -

In May 2000, the veteran underwent a VA joints examination. The
examiner found that the veteran had internal derangement of the
left knee with moderate functional loss and metatarsalgia of the
left foot with moderate functional loss. The veteran indicated to
the examiner that he used to be a barber but hadn't worked since
June 1999 because he couldn't stand for very long. The veteran's
back was not evaluated at that time. The examiner did not offer any
opinion as to the veteran's employability.

In August 2000, the veteran underwent a VA spine examination. The
examiner found that he had lumbar strain with mild functional loss.
The examiner did not offer any opinion as to the veteran's
employability.

A rating decision in October 2000 granted entitlement to service
connection for lumbar strain and assigned an evaluation of 10
percent for that disability. That rating decision also denied the
veteran's claim of entitlement to TDIU. The RO denied entitlement
to TDIU on the bases that the veteran's combined rating of 40
percent did not meet the schedular requirements of 38 C.F.R.
4.16(a) (2000) and that his service connected disabilities were not
exceptional and did not meet the criteria of 38 C.F.R. 4.16(b)
(2000) for extraschedular consideration of TDIU.

Office notes of a private physician in February 2001 showed
markedly restricted motion of the veteran's back due to pain. A CT
scan in February 2001 and an MRI in March 2001 showed degenerative
disc disease and disc bulging at L5-S1. An epidural steroid
injection in February 2001 did not provide relief from back pain.

On March 5, 2001, the veteran's representative requested an
increase in the rating of his back disability and submitted a
report of a VA CT scan in October 2000 which had shown mild central
bulging of the disc at L5-S1.

At a VA examination in July 2001, painful motion of the back was
noted. The diagnosis was lumbar strain.

6 - 

A rating decision in August 2001 increased the evaluation of the
veteran's back disability to 60 percent effective March 5, 2001,
the date of claim for increase. The rating decision in August 2001
also granted entitlement to TDIU effective March 5, 2001, the date
of claim for an increased evaluation for the veteran's back
disability.

In a June 2002 statement, the veteran requested that the grant of
entitlement to TDIU be made effective March 21, 2000, the date of
his claim for that benefit.

C. Legal Analysis

Except as otherwise provided, the effective date of an evaluation
and award of pension, compensation, or dependency and indemnity
compensation based on an original claim, a claim reopened after
final disallowance, or a claim for increase will be the date of
receipt of the claim or the date entitlement arose, whichever is
the later. 38 U.S.C.A. 5110 (West 1991 & Supp. 2002); 38 C.F.R.
3.400 (2002). Nevertheless, the effective date of an award of
increased compensation can be the earliest date as of which it was
ascertainable that an increase in disability has occurred, if the
application is received within one year from such date. 38 U.S.C.A.
5110(b)(2); 38 C.F.R. 3.400(o)(2). See Hazan v. Gober, 10 Vet. App.
511 (1997). The award of an increased rating should normally be
effective either on the date of receipt of the claim or on some
date in the preceding year if it was ascertainable that the
disorder had increased in severity during that time. See also
VAOGCPREC 12-98.

Total disability ratings for compensation may be assigned where the
schedular rating is less than total when the disabled person is
unable to secure or follow a substantially gainful occupation as a
result of service-connected disabilities, provided that, if there
is only one such disability, the disability shall be ratable at

7 -

60 percent or more and that, if there are two or more disabilities,
there shall be at least one disability ratable at 40 percent or
more and sufficient additional disability to bring the combined
rating to 70 percent or more. 38 C.F.R. 4.16(a) (2002). It is the
established policy of VA that all veterans who are unable to secure
and follow a substantially gainful occupation by reason of service
connected disabilities shall be rated totally disabled. Therefore,
rating boards should submit to the Director, Compensation and
Pension Service, for extraschedular consideration all cases of
veterans who are unemployable by reason of service connected
disabilities but who fail to meet the percentage standards set
forth in 38 C.F.R. 4.16(a). The rating board will include a full
statement as to the veteran's service connected disabilities,
employment history, educational and vocational attainment and all
other factors having a bearing on the issue. 38 C.F.R. 4.16(b)
(2002).

The denial of the veteran's claim for TDIU in the October 2000
rating decision did not become final. The benefit was granted less
than 12 months after the notification to the veteran in October
2000 of the denial of the claim. Where new and material evidence is
received within the appeal period, the effective date "will be as
though the former decision had not been rendered." 38 C.F.R.
3.400(q)(1)(i); see also VAOPGCPREC 12-98. In other words, the 2000
rating decision denying the veteran's TDIU claim is null and void,
and the claim filed in March 2000 is his original claim for the
purposes of determining the proper effective date.

As indicated above, the proper effective date for an increase is
the date of claim or date entitlement arose, whichever is later.
The pertinent issue in this case is whether the veteran's March
2000 claim for TDIU preceded or followed the date as of which it
was factually ascertainable that he was rendered unemployable by
reason of his service-connected disabilities. VA must consider all
the evidence in answering this question.

The veteran has consistently claimed that he became unable to work
in June 1999 by reason of foot, knee, and back disabilities. There
are no medical records for treatment for these conditions prior to
2000. Since the veteran has stated he has no

8 -

further medical evidence to submit, there is no indication that
additional treatment records exist that could be obtained.

It cannot be ascertained, with certainty, the date as of which the
veteran's service- connected disabilities rendered him unable to
obtain or sustain employment because there are no medical records
establishing such. None of the private or VA physicians who treated
him or examined him during 2000-2001 reported that he was unable to
work by reason of his service-connected disabilities, and the
veteran has not stated that any physician found that he was unable
work in 1999 or in later years.

Since there are no medical opinions as to the veteran's
employability, the basis for the grant of entitlement to TDIU by
the RO is unclear. It appears that the RO granted entitlement to
TDIU on the bases that the findings of the VA examination in July
2001 warranted an increased evaluation for the veteran's back
disability, with a combined rating increased to 70 percent.

It was only upon assignment of the 60 percent disability rating for
his back condition that the veteran qualified, for consideration of
a schedular award of TDIU. Prior to assignment of the 60 percent
disability rating as of March 5, 2001, he did not meet the
schedular criteria for assignment of TDIU. The veteran did not
disagree with the effective date the RO assigned for the increased
rating for his back condition, so that date is final and binding on
the Board.

Since the veteran has not disagreed with the ratings assigned to
his service- connected disabilities, or with the effective dates
assigned to those ratings, the Board is bound by the RO's
conclusions. However, the Board notes that the RO's decisions were
reasonable and supported by the record. There is a marked
difference in the symptoms of the veteran's back condition as shown
in 2000 versus that shown in 2001. The medical evidence dated in
2000 showed that, despite the findings of mild disc bulging, the
veteran's level of functional loss was mild, and there was no
impairment of sensation or reflexes consistent with disc disease.
The medical evidence dated in 2001 showed decreased sensation,
consistent with disc

- 9 -

disease, and muscle atrophy, indicating a higher level of
functional loss. There is also a dramatic difference in the range
of motion findings shown on the 2000 and 2001 VA examination
reports, reflecting the fact that the veteran's back condition had
recently worsened to the point where movement became extremely
difficult, painful, and limited. The 10 percent rating assigned for
the veteran's back condition prior to March 5, 2001, also appears
reasonable based on the veteran's complaints of pain, but with few
abnormal findings. The ratings assigned for the veteran's knee and
left foot conditions also appear reasonable. The veteran complained
of constant pain, but examination showed no knee instability or
joint deformities. The examiner classified the level of the
veteran's functional loss as moderate, which seems appropriate
considering he could squat, stand, supinate, pronate, and rise on
his heels and toes.

Therefore, since the veteran was not eligible for a grant of TDIU
on a schedular basis prior to March 5, 2001, he could only get an
earlier effective date if the evidence showed entitlement on an
extraschedular basis. There is no evidence in this case of
exceptional or unusual disability. The veteran has not required
frequent periods of hospitalization for any of his service-
connected disorders. There is no evidence suggesting marked
interference with employment as a result of any of his service-
connected conditions that is in any way unusual or exceptional,
such that the schedular criteria do not address it. His symptoms
consist of limitation of motion, painful motion, functional loss,
etc., and it is exactly these symptoms for which he is being
compensated. In other words, he does not have any symptoms from his
knee, foot, or back disorders that are unusual or are different
from those contemplated by the schedular criteria. In the absence
of any evidence that reflects that this disability is exceptional
or unusual such that the regular schedular criteria are inadequate
to rate it, referral for consideration of an extraschedular rating
is not in order.

To summarize, although the date of claim was March 21, 2000, the
medical evidence conclusively shows that entitlement arose at a
later date. Since the schedular criteria for a grant of TDIU were
not met until March 5, 2001, an earlier effective date would have
to be awarded on an extraschedular basis, and the

- 10 -

evidence does not support such a finding. Accordingly, the Board
concludes that an earlier effective date is not warranted.

ORDER

Entitlement to an effective date earlier than March 5, 2001, for a
grant of entitlement to a total disability evaluation based on
individual unemployability due to service-connected disabilities is
denied.

MICHELLE L. KANE 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 200 1, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you. 

- 11 -



